DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the communication filed 18 June 2020, claims 1-20 are presently pending in the application, of which claims 1, 8, and 14 are presented in independent form. 

Priority
The Examiner acknowledges the application claims the benefit of U.S. Provisional 62/868,563, filed 28 June 2019, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruestle, Jeremy, et al (U.S. 2012/0053845 and known hereinafter as Bruestle).

As per claim 1, Bruestle teaches a system comprising: 
a non-transitory memory; and 
one or more hardware processors coupled to the non-transitory memory to execute instructions from the non-transitory memory to perform operations comprising: 
receiving a first DNA sequencing result and a second DNA sequencing result (e.g. Bruestle, see paragraphs [0024-0025], which discloses receiving multiple individual samples, where receiving includes obtaining sequence data for a biological sample, including nucleic-acid extraction, nucleic acid sequencing, and sequence alignment, where individual samples may be sequenced separately or multiple individual samples can be barcoded with unique oligonucleotide tags.), wherein the first DNA sequencing result is a result of a first DNA sequencing technique and the second DNA sequencing result is a result of a second DNA sequencing technique (e.g. Bruestle, see paragraphs [0024-0025], where a first input and a second input are received, where such indication of the biological relationship between the individual samples.); 
determining a difference between the first DNA sequencing result and the second DNA sequencing result (e.g. Bruestle, see paragraph [0025-0026], which discloses unless A and B (e.g. first DNA sequence technique and second DNA sequence technique), are themselves close relatives, the alignment of read sequences is obtained relative to the reference sequence and to each other, where the degree of relatedness is derived (e.g. determined) from the pedigree structure of the family.); 
scoring parameters corresponding to the first DNA sequencing result and to the second DNA sequencing result (e.g. Bruestle, see paragraph [0026-0027], which discloses in the array of multiple sequence alignment, for each position there is an associated quality score obtained from the set of sequence reads sampling that individual’s genome for each position in the alignment is determined for possible individual genotype at that position.), wherein the scoring includes: 
determining a value range of a parameter in a set of reference parameters corresponding to a value of a corresponding parameter of the parameters (e.g. Bruestle, see paragraphs [0025-0026], which discloses array values at sequential positions so that the value of the array A is equal to the length R of the reference.); and 
assigning a score associated with the value range of the parameter in the set of reference parameters as a score of the corresponding parameter (e.g. paragraphs [0026-0027], which discloses quality scores are obtained from the set of sequence read sampling that individual’s genome for each position, where the probability of a successful read is calculated from the base quality score at a given position.); 
determining that the first DNA sequencing result or the second DNA sequencing result is conclusive or inconclusive based on respective scores of the parameters of the first DNA sequencing result and the second DNA sequencing result (e.g. Bruestle, see paragraphs [0026-0027], which discloses based on the quality scores, the likelihood of the consensus is determined from the multiple arrays. The likelihood calculates are iterated over each possible degree of relationship and that only the overall relative likelihood of each relationship is kept for each position, where the biological relationships between samples can be inferred based on the previous steps.); and 
indicating to perform a third DNA sequencing using a third DNA sequencing technique when the first DNA sequencing result or the second DNA sequencing result is inconclusive (e.g. Bruestle, see paragraphs [0024-0025], which discloses receiving multiple individual samples, where receiving includes obtaining sequence data for a biological sample, including nucleic-acid extraction, nucleic acid sequencing, and sequence alignment, where individual samples may be sequenced separately or multiple individual samples can be barcoded with unique oligonucleotide tags.).

As per claim 6, Bruestle teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause at least one machine to perform operations comprising: 
receiving a first DNA sequencing result and a second DNA sequencing result (e.g. Bruestle, see paragraphs [0024-0025], which discloses receiving multiple individual samples, where receiving includes obtaining sequence data for a biological sample, including nucleic-acid extraction, nucleic acid sequencing, and sequence alignment, where individual samples may be sequenced separately or multiple individual samples can be barcoded with unique oligonucleotide tags.), wherein the first DNA sequencing result is a result of a first DNA sequencing technique and the second DNA sequencing result is a result of a second DNA sequencing technique (e.g. Bruestle, see paragraphs [0024-0025], where a first input and a second input are received, where such indication of the biological relationship between the individual samples.); 
determining a difference between the first DNA sequencing result and the second DNA sequencing result (e.g. Bruestle, see paragraph [0025-0026], which discloses unless A and B (e.g. first DNA sequence technique and second DNA sequence technique), are themselves close relatives, the alignment of read sequences is obtained relative to the reference sequence and to each other, where the degree of relatedness is derived (e.g. determined) from the pedigree structure of the family.); 
scoring parameters corresponding to the first DNA sequencing result and to the second DNA sequencing result (e.g. Bruestle, see paragraph [0026-0027], which discloses in the array of multiple sequence alignment, for each position there is an associated quality score obtained from the set of sequence reads sampling that individual’s genome for each position in the alignment is determined for possible individual genotype at that position.), wherein the scoring includes: 
determining a value range of a parameter in a set of reference parameters corresponding to a value of a corresponding parameter of the parameters (e.g. Bruestle, see paragraphs [0025-0026], which discloses array values at sequential positions so that the value of the array A is equal to the length R of the reference.); and 
assigning a score associated with the value range of the parameter in the set of reference parameters as a score of the corresponding parameter (e.g. paragraphs [0026-0027], which discloses quality scores are obtained from the set of sequence read sampling that individual’s genome for each position, where the probability of a successful read is calculated from the base quality score at a given position.); 
determining that the first DNA sequencing result or the second DNA sequencing result is conclusive or inconclusive based on respective scores of the parameters of the first DNA sequencing result and the second DNA sequencing result (e.g. Bruestle, see paragraphs [0026-0027], which discloses based on the quality scores, the likelihood of the consensus is determined from the multiple arrays. The likelihood calculates are iterated over each possible degree of relationship and that only the overall relative likelihood of each relationship is kept for each position, where the biological relationships between samples can be inferred based on the previous steps.); and 
indicating to perform a third DNA sequencing using a third DNA sequencing technique when the first DNA sequencing result or the second DNA sequencing result is inconclusive (e.g. Bruestle, see paragraphs [0024-0025], which discloses receiving multiple individual samples, where receiving includes obtaining sequence data for a biological sample, including nucleic-acid extraction, nucleic acid sequencing, and sequence alignment, where individual samples may be sequenced separately or multiple individual samples can be barcoded with unique oligonucleotide tags.).

As per claim 11, Bruestle teaches a method of increasing the accuracy, or improving the fidelity of, a high- throughput DNA sequencing process, comprising: 
receiving a first DNA sequencing result and a second DNA sequencing result (e.g. Bruestle, see paragraphs [0024-0025], which discloses receiving multiple individual samples, where receiving includes obtaining sequence data for a biological sample, including nucleic-acid extraction, nucleic acid sequencing, and sequence alignment, where individual samples may be sequenced separately or multiple individual samples can be barcoded with unique oligonucleotide tags.), wherein the first DNA sequencing result is a result of a first DNA sequencing technique and the second DNA sequencing result is a result of a second DNA sequencing technique (e.g. Bruestle, see paragraphs [0024-0025], where a first input and a second input are received, where such indication of the biological relationship between the individual samples.); 
determining a difference between the first DNA sequencing result and the second DNA sequencing result (e.g. Bruestle, see paragraph [0025-0026], which discloses unless A and B (e.g. first DNA sequence technique and second DNA sequence technique), are themselves close relatives, the alignment of read sequences is obtained relative to the reference sequence and to each other, where the degree of relatedness is derived (e.g. determined) from the pedigree structure of the family.); 
scoring parameters corresponding to the first DNA sequencing result and to the second DNA sequencing result (e.g. Bruestle, see paragraph [0026-0027], which discloses in the array of multiple sequence alignment, for each position there is an associated quality score obtained from the set of sequence reads sampling that individual’s genome for each position in the alignment is determined for possible individual genotype at that position.), wherein the scoring includes: 
determining a value range of a parameter in a set of reference parameters corresponding to a value of a corresponding parameter of the parameters (e.g. Bruestle, see paragraphs [0025-0026], which discloses array values at sequential positions so that the value of the array A is equal to the length R of the reference.); and 
assigning a score associated with the value range of the parameter in the set of reference parameters as a score of the corresponding parameter (e.g. paragraphs [0026-0027], which discloses quality scores are obtained from the set of sequence read sampling that individual’s genome for each position, where the probability of a successful read is calculated from the base quality score at a given position.); 
determining that the first DNA sequencing result or the second DNA sequencing result is conclusive or inconclusive based on respective scores of the parameters of the first DNA sequencing result and the second DNA sequencing result (e.g. Bruestle, see paragraphs [0026-0027], which discloses based on the quality scores, the likelihood of the consensus is determined from the multiple arrays. The likelihood calculates are iterated over each possible degree of relationship and that only the overall relative likelihood of each relationship is kept for each position, where the biological relationships between samples can be inferred based on the previous steps.); and 
indicating to perform a third DNA sequencing using a third DNA sequencing technique when the first DNA sequencing result or the second DNA sequencing result is inconclusive (e.g. Bruestle, see paragraphs [0024-0025], which discloses receiving multiple individual samples, where receiving includes obtaining sequence data for a biological sample, including nucleic-acid extraction, nucleic acid sequencing, and sequence alignment, where individual samples may be sequenced separately or multiple individual samples can be barcoded with unique oligonucleotide tags.).

As per claims 2, 7, and 12, Bruestle teaches the system of claim 1, the non-transitory machine-readable medium of claim 6, and the method of claim 11, respectively, further comprising: indicating to perform the third DNA sequencing when the first DNA sequencing result and the second DNA sequencing result, taken together, are inconclusive (e.g. Bruestle, see paragraphs [0024-0025], which discloses receiving multiple individual samples, where receiving includes obtaining sequence data for a biological sample, including nucleic-acid extraction, nucleic acid sequencing, and sequence alignment, where individual samples may be sequenced separately or multiple individual samples can be barcoded with unique oligonucleotide tags.).

As per claims 3, 8, and 13, Bruestle teaches the system of claim 1, the non-transitory machine-readable medium of claim 6, and the method of claim 11, respectively, wherein the first and the second DNA sequence techniques are performed in automated, massively parallel, fashion (e.g. Bruestle, see paragraph [0025-0026], which discloses unless A and B (e.g. first DNA sequence technique and second DNA sequence technique), are themselves close relatives, the alignment of read sequences is obtained relative to the reference sequence and to each other, where the degree of relatedness is derived (e.g. determined) from the pedigree structure of the family.). 

As per claims 4, 9, and 14, Bruestle teaches the system of claim 1, the non-transitory machine-readable medium of claim 6, and the method of claim 11, respectively, wherein the first DNA sequencing technique includes an ion semiconductor-based detection system (e.g. Bruestle, see paragraph [0025-0026], which discloses unless A and B (e.g. first DNA sequence technique and second DNA sequence technique), are themselves close relatives, the alignment of read sequences is obtained relative to the reference sequence and to each other, where the degree of relatedness is derived (e.g. determined) from the pedigree structure of the family.).

As per claims 5, 10, and 15, Bruestle teaches the system of claim 1, the non-transitory machine-readable medium of claim 6, and the method of claim 11, respectively, wherein the second DNA sequencing technique includes one or more of tagmentation, reduced-cycle amplification, bridge amplification, clonal amplification, and reversible dye-termination (e.g. Bruestle, see paragraphs [0024-0025], where a first input and a second input are received, where such indication of the biological relationship between the individual samples.). 

As per claim 16, Bruestle teaches the method of claim 11, wherein the set of reference parameters include at least one parameter selected from the group consisting of: allele frequency, read quality index, mean coverage, and uniformity of coverage (e.g. paragraphs [0026-0027], which discloses quality scores are obtained from the set of sequence read sampling that individual’s genome for each position, where the probability of a successful read is calculated from the base quality score at a given position.). 

As per claim 17, Bruestle teaches the method of claim 11, wherein a first knowledge score is used to express a degree of knowledge of the first DNA sequencing result in medical literature or a clinical database and a second knowledge score is used to express a degree of knowledge of the second DNA sequencing result in medical literature or a clinical database (e.g. paragraphs [0026-0027], which discloses quality scores are obtained from the set of sequence read sampling that individual’s genome for each position, where the probability of a successful read is calculated from the base quality score at a given position.).  

As per claim 18, Bruestle teaches the method of claim 16, wherein the conclusiveness of the scores of the parameters is based on a combination of the assigned scores of the parameters corresponding to the first DNA sequencing technique and the first knowledge score, or on a combination of the assigned scores of the parameters corresponding to the second DNA sequencing technique and the second knowledge score (e.g. Bruestle, see paragraph [0026-0027], which discloses in the array of multiple sequence alignment, for each position there is an associated quality score obtained from the set of sequence reads sampling that individual’s genome for each position in the alignment is determined for possible individual genotype at that position.).

As per claim 19, Bruestle teaches the method of claim 17, wherein a combined score between a first threshold value and second threshold value is determined as inconclusive, a combined score below a first threshold value is determined as conclusively untrue, and a combined score above a second threshold value is determined as conclusively true (e.g. paragraphs [0026-0027], which discloses quality scores are obtained from the set of sequence read sampling that individual’s genome for each position, where the probability of a successful read is calculated from the base quality score at a given position.).

As per claim 20, Bruestle teaches the method of claim 11, wherein the third sequencing method includes di-doxynucleotide chain termination (Sanger) sequencing (e.g. Bruestle, see paragraphs [0024-0025], which discloses receiving multiple individual samples, where receiving includes obtaining sequence data for a biological sample, including nucleic-acid extraction, nucleic acid sequencing, and sequence alignment, where individual samples may be sequenced separately or multiple individual samples can be barcoded with unique oligonucleotide tags.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 7, 2022